Appeal from a decision of the Workers’ Compensation. Board, filed January 25, 1980, which disallowed a claim for compensation. Claimant, a member of the police department of the City of Binghamton since 1957, served in various capacities before he was assigned to the radio room in July of 1976. For a period of years prior thereto he had been treated for hypertension and diabetes, along with related complaints. On two occasions in May and June of 1977 he sustained episodes of extreme pain in the chest with radiating pain to the extremities, and the medical evidence presented to the board established that claimant sustained a myocardial infarction on May 22, 1977 while at work. There was conflicting medical evidence, however, as to whether the infarction was caused by the stress of his employment or was the product of his pre-existing diabetes, hypertension and coronary heart disease. The board chose to accept the view that claimant’s myocardial infarction was not caused by or contributed to by his employment. Since there is substantial evidence to support its conclusion, we must affirm (cf. Matter of Palermo v Gallucci & Sons, 5 NY2d 529, 532-533). Decision affirmed, without costs. Mahoney, P.J., Sweeney, Kane, Casey and Mikoll, JJ., concur.